DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12 and 20 are objected to because of the following informalities: Each of these claims recites “in the head portion vertically oriented.” This should read “in the head portion when vertically oriented.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second pockets" in the second and third lines. There is insufficient antecedent basis for this limitation in the claim. Claim 1 only provides antecedent basis for “respective first pockets” rather than a first pocket and a second pocket. Claim 4 is further confused because the claim language does not appear to be consistent with the 
Claims 5-9, 10, 12 and 16 are rejected as indefinite due to their dependence upon rejected claim 4. 
Further regarding claim 12, it is unclear if the claimed “opposite second pockets” are the same or different from the second pockets recited in claim 4. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollis (US 2009/0070955).
Regarding claim 1, Hollis discloses a surface cleaning apparatus comprising a substantially elongate and laterally extending head portion (210; figs 5-9) and a handle portion (212) defining a longitudinal axis generally perpendicular to the head portion (fig 5), wherein: the head portion includes opposite lateral ends, including a first lateral end (214) and a second lateral end (215), a first housing (housing forming head portion 210 including 211a, 211b, 213, 214, 215) defining a first chamber (216) and a rim (213) forming an opening via which water from a surface to be cleaned enters the first chamber (fig 5; [0041]), a squeegee (230) connected to the rim for directing the water via the opening to the first chamber, and an outward lateral bulge in the first lateral end and an outward lateral bulge in the second lateral end (bulges visible in fig 5 at ends 214, 215) wherein the lateral bulges have respective first pockets (interior of bulges which form chamber), and either of the first pockets provide initial 
Regarding claims 2-3, Hollis further discloses the squeegee is in the form of a lip (element 230) with a wider proximal end connected to the rim (fig 7B; unlabeled left end is the proximal end) and a narrower distal end (234) extending from the rim for engagement with a surface to be cleaned (flat end shown, but [0044] describes the end can be sharp, indicating a narrower end); wherein the length of the head portion is longer than the wider end of the squeegee (fig 8).
Regarding claim 11, Hollis further discloses a squeegee head (260) from which the squeegee extends, wherein the squeegee head is fixedly fitted to the housing (fig 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis as applied to claim 1 above, and further in view of Mache (US 5184372, previously cited).
Regarding claims 4 and 5, Hollis teaches all the elements of claim 1 as described above. Hollis does not teach the chamber divided into first second and third zones defined by dividers. Mache teaches a surface cleaning apparatus comprising a chamber divided into at least a first zone (fig 2; between leftmost divider 22 and left end of housing), a second zone (between rightmost divider 22 and right end of housing) and a third zone (between leftmost and rightmost dividers), wherein the first, second and third zones, depending on the orientation of the apparatus in use, act as initial containment of water to different extent (fig 2; zones delineated by elements 22; orientation of apparatus during operation will determine the extent of water containment); and comprising a first divider (fig 2; element 22 nearest the left end) and a second divider (element 22 nearest the right end) in the first housing, the first housing and the first divider defining the first zone and the first housing and the second divider defining the second zone (zones between elements 22 and the bulges in housing shown in fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to divide the chamber of Hollis into zones via first and second dividers to define the first pockets in order appropriately direct fluid suction for even suction as taught by Mache (col 9, lines 7-27).
Regarding claim 12, Hollis, as modified, teaches all the elements of claim 4 as described above. Mache further teaches continuous (integrally formed; col 8, lines 65-68) walls (22) with different sections angled with respect to each other (angles between sections 22 shown in fig 2) 
Regarding claims 15 and 16, Hollis, as modified, teaches all the limitations of claim 5 as described above. Hollis further teaches the apparatus when assuming a vertical position and during a downwardly scraping operation is adapted to divert the water primarily to the third zone (with the zones formed by the modification based on Mache); and wherein the apparatus when assuming a horizontal position and during a sideway scraping operation is adapted to divert the water primarily to the first or second zone (these functional limitations are achieved by the dividers).
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis and Mache claim 5 above, and further in view of Bastien (US 6668418, previously cited).
Regarding claim 6, Hollis, as modified, teaches all the elements of claim 5 as described above. Hollis does not teach a first guide or second guide arranged on opposite ends of the squeegee. Bastien teaches a surface cleaning apparatus including a first guide and a second guide (elements 90 and 92) arranged on opposite ends of the squeegee (fig 2; arranged along entire length of squeegee, including ends) for directing water to the first zone and the third zone respectively (see arrows in figure 2 showing movement of liquid). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention 
Regarding claim 7, Hollis, as modified, teaches all the elements of claim 6 as described above. Bastien further teaches one said first guide and one said second guide, the one said first guide and the one said second guide are in the form of edges raised from farthest opposite ends of the squeegee (fig 2; elements 90a at each end 46).
Regarding claims 8 and 9, Hollis, as modified, teaches all the elements of claim 6 as described above. Bastien further teaches one said first guide and one said second guide, the one said first guide and the one said second guide are in the form of ridges raised from distal opposite ends of the squeegee and adjacent farthest opposite ends of the squeegee (fig 2; elements 90a raised from each end 46); wherein the ridges are arranged to point towards distal ends of the first divider and the second divider respectively (when applied to the squeegee of Hollis, the ridges would point towards the dividers which are near the ends). 
Regarding claim 10, Hollis, as modified, teaches all the elements of claim 6 as described above. Bastien further teaches a third guide arranged in mid-way of the squeegee (fig 9; element 90 at center), the third guide is in the form of a ridge raised from a center region of the squeegee and pointed toward the handle portion (shown in fig 9).
Claims 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis as applied to claim 1 above, and further in view of Garrison (US 6378159, previously cited).
Regarding claims 13 and 14, Hollis, teaches all the limitations of claim 1 as described above. Hollis does not teach a conduit defining a channel for diverting water from the first 
Regarding claims 17 and 18, Hollis teaches all the limitations of claim 1 as described above. Hollis does not teach a removable handle portion with a closure member for closing the opening. Garrison teaches a surface cleaning apparatus including a handle portion is removably attachable to the had portion (via threads 37), and wherein a front end of the handle portion when detached from the handle portion provided with an opening for allowing drainage the water contained in the handle portion (see opening at bottom of fig 4); wherein the handle portion is provided with an opening at a distal end away from the head portion (fig 1; end with threads 43) and includes a removable closure member (13) for closing the opening, opening of which allowing drainage the water contained in the handle portion. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the handle connection structure of Garrison to the apparatus of Hollis in order to allow the 
Regarding claim 19, Hollis, as modified, teaches all the limitations of claim 1 as described above. Hollis does not teach a valve system. Garrison teaches a surface cleaning apparatus including valve system for preventing backflow of the water from the second chamber to the first chamber (constituted by elements 31 and 33; their diameter being smaller than inner diameter of 12 would necessarily prevent some backflow). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the handle connection structure of Garrison including the valve system to the apparatus of Hollis in order to allow the handle to convey fluid and to be removably attached to the head as taught by Garrison (col 2, lines 34-46). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (US 2009/0070955) in view of Mache (US 5184372, previously cited) and Bastien (US 6668418, previously cited).
Regarding claim 20, Hollis teaches a surface cleaning apparatus comprising a substantially elongate head portion (210; figs 5-9) defining a lateral axis and a handle portion (212) defining a perpendicular axis to the lateral axis (fig 5), wherein: the head portion includes opposite lateral ends (214, 215) bulged from the head portion along the lateral axis (fig 5), a first housing (housing forming head portion 210 including 211a, 211b, 213, 214, 215) defining a first chamber (216) and a rim (213) forming an opening via which water from a surface to be cleaned enters the first chamber (fig 5; [0041]), a squeegee (230) connected to the rim for directing the water via the opening to the first chamber, and the handle portion includes: a .
Response to Arguments
Applicant's arguments filed 30 Apr 2020 and 17 Jun 2020 have been fully considered but they are not persuasive. Applicant argues that the previously relied upon art does not teach the claimed bulges. However, the newly cited Hollis reference teaches the claimed bulged ends as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723